NO.       90-409
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1990


LEONARD F. THOMAS,                                     C   I




          Plaintiff and Appellant,


J. CORT HARRINGTON, JR.,
MARK A. ERLER, NANCY J. THOMAS,
          Defendants and Respondents.



APPEAL FROM:   District Court of the First Judicial District,
               In and for the County of Lewis and Clark,
               The Honorable Ted L. Mizner, Judge presiding.


COUNSEL OF RECORD:
         For Appellant:
               Leonard F. Thomas, Pro Se, Helena, Montana
          For Respondents:
               Ann L. Smoyer, Attorney at Law, Helena, Montana
               John L. Hollow, Attorney at Law, Helena, Montana



                          Submitted on Briefs:             December 20, 1990
                                            Decided:       January 15, 1991
Filed:


                                   I

                               Clerk
 f   ,
                                                                  I    .
Justice Diane G. Barz delivered the Opinion of the Court.

         Leonard Thomas, pro se, brought the above-entitled action in
District Court to recover damages for malicious prosecution and
abuse of process.        On July 26, 1990, the District Court granted
summary judgment for the defendants and dismissed the complaint.
Plaintiff appeals and we affirm.
         The underlying facts and circumstances of this case are set
forth in In re Adoption of R.D.T.       (1989), 239 Mont. 33, 778 P.2d
416.      There is also an unpublished, abbreviated opinion of this
Court relating to this case where the district court was affirmed.
(In re the Marriage of Erler, No. 90-066, decided July 30, 1990.)
 This Court affirmed the district court in yet another appeal by
Thomas in Thomas v. Hale (Mont. 1990),            P.2d.   ,   47 St.Rep.
2261.
         The dispositive issues on appeal are:
         1.   Whether the District Court correctly applied the doctrine
of collateral estoppel to the facts of this case.
         2.   Whether Thomast right to due process of law was violated
when the District Court granted summary judgment and dismissed the
complaint.
         The District Court found that In re Adoption of R. D.T. , supra,
decided this case on issues of malice, probable cause, and improper
purpose, which are essential elements Thomas needed to establish
in his claim for malicious prosecution and abuse of process.          The
District Court applied the doctrine of collateral estoppel and
found that Thomas was precluded from relitigating these issues.
                                                                L
 6   .
Collateral estoppel has three elements: (1) the issue has been
decided in a prior adjudication and is identical to the one
presented; (2) a final judgment on the merits was issued; and (3)
the party against whom the plea is asserted was a party or privy
to a party of the prior adjudication. Smith v. Schweigert (1990),
241 Mont. 54, 58, 785 P.2d 195, 197.        Thomas does not address in
his brief the second and third elements but contends that the
issues are not identical in the present complaint.        is contention
is without merit.           The element of malice    in the malicious
prosecution claim and the element of improper purpose in the abuse
of process claim are essentially the same and were addressed in
re Adoption of R.D.T, where this Court held:
         The record and surrounding circumstances in this case
         provided the District court with an adequate basis to
         determine if the petition was filed for an improper
         purpose. The District Court found that the petition was
         not filed for an improper purpose, and based on the
         record the District Court's findings are not clearly
         erroneous.
In re Adoption of R.D.T. at 37, 778 P.2d at 419.
         It is clear that this Court previously decided the issue of
whether the petition for adoption was filed for an improper
purpose.      It was not.   Thomast claim for malicious prosecution and
abuse of process must fail.       Furthermore, Thomas' dissatisfaction
with the outcome of In re Adoption of R.D.T is no basis to overturn
the summary judgment in this case, nor does Thomas provide a good
reason to relieve him from the doctrine of collateral estoppel.
         Thomas also claims his due process rights have been violated.
Due process requires notice and opportunity to be heard.            The
 $   .   r
                                                                   L   *
issues in this case were raised before the District Court and this
Court previously.          In addition, this is the sixth proceeding
initiated by Thomas. (See Thomas v. Hale (Mont. 1990),          - P.2d.
- at           I   47 St.Rep. 2261 at 2263.)   It is time to limit Thomas1
opportunity to be heard and put an end to his abuse of the judicial
system.
         Affirmed.    Let remittitur issue forthwith.
         Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document
with the Clerk of this Court and by a report of its result to the
West Publishing Company.
                                                  /'




we concur:               ,/